DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein a first magnitude and a second magnitude are in a ratio of less than one. While the intention of the claimed language is understood, to simply say that two magnitudes are in a ratio is indefinite because such language does not specify which magnitude is less and which magnitude is more. In other words, the ratio must be defined in terms of a first magnitude to a second magnitude. Correction is required. 
Because all other claims depend from claim 1, they are also rejected.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 9-18, 21, 22 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (2006/0077225).

 	Regarding claims 1 and 33, Song teaches a printhead adjustment apparatus for adjusting the translation and rotation of a printhead and a printhead assembly, comprising: 
a plurality of printheads (fig. 2, items 10 and 30) arranged in a print carriage (fig. 2, item 140), each of the plurality of printheads comprising an array of nozzles (fig. 2, items 11) for depositing ink onto a substrate (fig. 6, item 300);
 	a first portion (fig.5B, item 152) arranged for coupling to the printhead (see fig. 5B); 
 	a second portion (fig.5B, item 152) arranged for coupling to the printhead (see fig. 5B); 
 	a first actuator (fig. 2, item 163) coupled to the first portion by a first flexure arrangement (see figs. 2, 3, 5B, first flexure arrangement 150’ corresponding to actuator 163); 
 	a second actuator (fig. 2, item 162) coupled to the second portion by a second flexure arrangement (see figs. 2, 3, 5B, second flexure arrangement 150’ corresponding to actuator 162); 
 	wherein translation of the first and second actuators in the same direction as each other causes translation of the first and second portions in the same direction as each other to provide translation of the printhead ([0067]); and 
; and
wherein the first flexure arrangement provides a reduction ratio such that a magnitude of the translation of the first portion and a magnitude of the translation of the first actuator are in a ratio of less than one, or
wherein the second flexure arrangement provides a reduction ratio such that a magnitude of the translation of the second portion and a magnitude of the translation of the second actuator are in a ratio of less than one ([0050], see fig. 5B, note that second portion 152 hardly deforms when second actuator 162 presses on head installer 110 so that the amount of translation of the second portion 152 is necessarily less than the amount of translation of the second actuator. That is, because the entire flexure arrangement is made of spring material, the amount of deformation of that material lessens the farther away one moves from the contact point of the actuator. Note also that there are any number of portions of the flexure arrangement 150 that could be equated to the claimed second portion, each of those portions having a different reduction ratio with the second actuator. Thus, any number of portions can be said to meet the claimed limitation. In other words, the claim is still very broad and does not recite many of the structural features differentiating the device shown in the figures of the present application from the prior art). 	Regarding claim 2, Song teaches the printhead adjustment apparatus according 
 	Regarding claim 4, Song teaches the printhead adjustment apparatus according to claim 1, wherein the first and second portions are arranged in the same plane (see fig. 2). 	Regarding claim 5, Song teaches the printhead adjustment apparatus according to claim 1, wherein the translation of the first actuator causes translation of the first portion in substantially the same direction as the translation of the first actuator ([0067]). 	Regarding claim 6, Song teaches the printhead adjustment apparatus according to claim 1, wherein the translation of the second actuator causes translation of the second portion in substantially the same direction as the translation of the second actuator ([0067]). 	Regarding claim 9, Song teaches the printhead adjustment apparatus according to claim 1, further comprising a central body arranged between the first actuator and the second actuator (fig. 2, note portion of item 100 between items 162, 163). 	Regarding claim 10, Song teaches the printhead adjustment apparatus according to claim 9, wherein more than one of the following are formed from the same body: the first and second portions, the first and second flexure arrangements, the central body, .

Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853